DECISION
The application of the above-named defendant for a review of the sentence of ten years for First Degree burglary imposed on August 27, 1964, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Since the presumption is that the sentencing judge was correct in his assessment of the situation, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind. It may be that defendant has no prior felony conviction,, but it must be said that the law provides for a sentence of up to 15 years for this crime, that defendant is a parole violator with respect to his present sentence, and in November, 1969, defendant will be eligible for parole consideration.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.